DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the argument filed on 12/17/2021. No claims have been amended, added or cancelled. Thus, claims 1-4, 9-14, and 38 are presently pending in the application.

Response to Arguments
Applicant’s amendments have been fully considered and persuasive. The previous interpretation is withdrawn; however, the activation guard is now interpreted to be the activator button 102 that extends beyond the activation housing 80 and the activation shell 124 (discussed more below).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-4, 9-14, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunnberg (US 2005/0101919).
Regarding Claim 1, Brunnberg discloses an autoinjection device (Fig.1A) comprising: an injection unit (Fig.3) defining a distal end of the autoinjection device (the injection unit seen in Fig.3 is located at the distal end of the autoinjection device (Fig.1)) (the distal end is interpreted to be towards the patient); and an activator unit (Fig.5) defining a proximal end of the autoinjection device (the activator unit seen in Fig.5 is located at the proximal end of the autoinjection device (Fig.1)) (the proximal end is interpreted to be away from the patient), the activator unit comprising: an activation housing (activator (80); Fig.5); an activation engine (spring (64), plunger (60), edges of groove (62) of the piston (where the holding member engages the piston; Fig.1B), and holding member (68)) positioned within an interior area of the activation housing (Fig.1A), the activation engine including a spring (spring (64)), a piston (plunger (60)), a locking mechanism (edges of groove (62) of the piston (where the holding member engages the piston); Fig.1B), and a retaining element (holding member (68)), wherein the retaining element (68) is configured to receive a portion of the piston (60) within a distal end thereof (the holding member (68) has tongues (74) with inwardly directed ledges (76) that fit into groove (62) of the plunger (60); parag. [0048] and Figs.1A-B); an activation guard (activator button (102)) at least partially surrounding the activation housing (80) such that a portion of the activation housing is positioned within an interior area of the activation guard (Figs.4A-B), the activation guard (102) extending beyond a proximal end of the activation housing (80) (the activator button (102) extends beyond the proximal end of the activator (80) as seen in Figs.4A-B); and an activation shell (housing (124)) at least partially surrounding the activation guard (102) such that a portion of the activation guard (110) is positioned within an interior area of the activation shell (Figs.4A-B) and a portion of the activation guard (102) is extended beyond a proximal end of the activation shell (the activator button (102) extends beyond the proximal end of the housing (124) as seen in Figs.4A-B).
Regarding Claim 2, Brunnberg discloses the autoinjection device of claim 1, and further discloses wherein at least one of the activation housing (80), the activation guard (102), and the activation shell (124) is substantially cylindrical in shape (the activator button (102) and the housing (124) have a cylindrical shape as seen in Fig.5), wherein the activation guard (102) includes a guard member (tongues (104); Fig.5), and wherein the guard member extends beyond the proximal end of the activation housing (the tongues (104) extend beyond the proximal end of the activator (80) as seen in Figs.4A-B).
Regarding Claim 3, Brunnberg discloses the autoinjection device of claim 1, and further discloses wherein the activation housing (80) includes a radial protrusion (see below), and wherein the activation guard (102) includes a groove (gap/area between the tongues (104)) at least partially surrounding the protrusion (Figs.1 and 4) such that the activation guard is prevented from linearly translating about the activation housing (the activator button (102) abuts the end of the activator (80), so linear translation of the activator button is prevented via the activator (80)) (An activator button 102 is attached to the upper end of the activator having two tongues 104 attached to its outer edge and directed towards the front of the device; parag. [0044], last sentence).



    PNG
    media_image1.png
    378
    329
    media_image1.png
    Greyscale







Regarding Claim 4, Brunnberg discloses the autoinjection device of claim 3, and further discloses wherein the activation guard (102) includes a radial protrusion (tongues (104)) (the tongues are located at a radial direction with respect to the longitudinal axis as seen in Figs.4-5) , and Atty. Dkt. No. 2479.1290001- 3 -CHAKRABARTI et al.wherein the activation shell (124) includes a linear groove (from the proximal end of the rear housing (124) to the inclined surface (132) of the annular ring (128); see below) surrounding the activation guard protrusion (Fig.4A) such that a distal end of the linear groove abuts the activation guard radial protrusion (the distal end of the linear groove (see below) has an inclined surface (132) that abut the tongue (104) as seen in Fig.4B).

    PNG
    media_image2.png
    376
    293
    media_image2.png
    Greyscale







the autoinjection device of claim 1, and further discloses comprising a device lock (tongues (104)) that is configured to be positioned adjacent the proximal end of the activation shell (the tongues (104) are located adjacent to the proximal end of the rear housing (124) as seen in Fig.1 and 4A-B).
Regarding Claim 10, Brunnberg discloses the autoinjection device of claim 9, and further discloses wherein the device lock (104) includes at least one radial ridge (see below) along an axial portion (the radial ridges (see below) are located radially with respect to the longitudinal axis as seen in Fig.5).

    PNG
    media_image3.png
    329
    264
    media_image3.png
    Greyscale









Regarding Claim 11, Brunnberg discloses the autoinjection device of claim 1, and further discloses wherein the activation shell (124) includes a ridge (annular protrusion (126)) on its outer surface to provide a user with a visual indication as to the distal end of the autoinjection device that includes a needle (the annular protrusion (126) identifies and connects with recess (18) on the inner surface of the front body (12) where the needle is located (Fig.1A)).
the autoinjection device of claim 1, and further discloses wherein a proximal surface of the activation shell (124) includes a camouflage (inclined surfaces (132) on the annular ring (128); Fig.4)) to obscure a device lock protrusion opening (the tongues (104) abut the proximal end of the inclined surfaces as seen in Fig.4B, so the inclined surfaces (132) obscure the opening between the tongues (104)).
Regarding Claim 13, Brunnberg discloses the autoinjection device of claim 12, and further discloses wherein the camouflage is a camouflage structure (annular ring (128) is a camouflaged protrusion that extend proximally from the surface of the rear housing (124) as seen in Fig.4).
Regarding Claim 14, Brunnberg discloses the autoinjection device of claim 1, and further discloses wherein a distal surface of the activation guard (102) abuts a shoulder (inclined surfaces (132)) of the activation housing (the tongues (104) of the activator button (102) abut the inclined surfaces (132) of the rear housing (124) as seen in Fig.4B).
Regarding Claim 38, Brunnberg discloses the autoinjection device of claim 1, and further discloses wherein when the activator unit (Fig.5) is in a storage position (Fig.1A) a portion of the locking mechanism (edges of groove (62) of the piston (where the holding member engages the piston; Fig.1B) of the activation engine is held within a proximal end (ledges (76) od the holding member (68)) of the retaining element of the activation engine (the ledges (76) holds the edges of groove (62) of the plunger (60) as seen in Fig.1A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625.  The examiner can normally be reached on Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.I./            Examiner, Art Unit 3783                     
/NATHAN R PRICE/            Supervisory Patent Examiner, Art Unit 3783